DETAILED ACTION
This correspondence is in response to the communications received October 8, 2021.  Claims 1-26 are pending.  Claim 27 has been withdrawn, see below for details.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26, in the reply filed on October 8, 2021 is acknowledged.


Specification
The disclosure is objected to because of the following informalities: The reference numeral 24 in Fig. 3C is not represented in the specification.  It is assumed that this is the cathode electrode.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a diode device which as disclosed in the specification is the only type of device which utilizes the anode / cathode electrode arrangement, does not reasonably provide enablement for the (claim 1) “semiconductor device” to be a transistor, since the disclosure separately describes features only for the transistor as electrode scheme with emitter, collector, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The disclosure only uses the terms “anode” and “cathode” with the disclosed diode device, see ¶ 0002, 0043, “The semiconductor device 100 is a semiconductor chip having a diode.  The semiconductor device 100 of the present example includes a drift region 18, a first anode region 81, a second anode region 82, and a contact region 84 in the semiconductor substrate 10”, 0059, “The hole injection efficiency when .

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “semiconductor device” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other devices which have an “anode electrode”, “first anode region”, would be included under the currently overly broad claim recitation.  
B. The nature of the invention;
Enlarging the area ratio of the first anode region 81, the hole injection efficiency can be reduced (from ¶ 0059).
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant discloses the doping concentration of the first anode region and the second anode region and the area ratio adjustment as ways to improve the operational device characteristics.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    1118
    1111
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 3A, 3C and 10, a semiconductor device comprising:

an anode electrode (26, ¶ 0047, “the front surface side electrode 26 is an anode electrode”) that is provided on a front surface side of a semiconductor substrate (26 is on the upper surface of “semiconductor substrate 10”):

a drift region (¶ 0043, “drift region 18”) of a first conductivity type (n-type) that is provided in the semiconductor substrate (18 in 10):

a first anode region (“first anode region 81”, ¶ 0043) of a first conductivity type (n-type) that is in Schottky contact with the anode electrode (81 directly contacts 26); and

a second anode region (“second anode region 82”, ¶ 0043) of a second conductivity type (p-type) that is different from the first conductivity type (81 is n-type and 82 is p-ytpe),

wherein the first anode region has a doping concentration lower than or equal to a doping concentration of the second anode region (¶ 0051, “The first anode region 81 of the present example has a doping concentration lower than or equal to the doping concentration of the second anode region 82”), and is spaced from the drift region by the second anode region (81 is spaced from 18 by at least 82).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 11, 19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US 9,748,370) in view of Sugawara et al. (US 2018/0248008).  It is noted that Kumada is available under 35 U.S.C. 102(a)(1) since the public availability date is the published date of (US 2015/0270387) September 24, 2015, which precedes the best possible priority date plus grace period, which would be August 13, 2018.

    PNG
    media_image2.png
    779
    568
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Kumada discloses in Figs. 1-3A and 5, provided above, a semiconductor device (see title, “Trench MOS Semiconductor Device”) comprising:

an anode electrode (9b) that is provided on a front surface side of a semiconductor substrate (semiconductor substrate consisting of the background semiconductor material, prior to formation of impurity regions, which extends from upper surface where 4, 12 and 3a are located through to the bottom surface where 2 is located);

a drift region (1, n--type region) of a first conductivity type (n-type) that is provided in the semiconductor substrate (1, ultimately, is an impurity region in previously noted semiconductor substrate);

a first anode region (4, n+-type region) of a first conductivity type (n-type) that is in Schottky contact with the anode electrode (4 and 9b are in direct contact with each other, as can be seen in Fig. 1); and

a second anode region (12, p+-type region) of a second conductivity type (p-type) that is different from the first conductivity type (p-type as opposed to n-type),

wherein the first anode region has a doping concentration lower than or equal to a doping concentration of the second anode region (both are of impurity+-type, which is conventionally known to be high concentration, further discussed in col. 5, lines 46-51), and is spaced from the drift region by the second anode region (4 is spaced from 1 by at least a portion of 12, where 12 underlies a portion of 4, thus separating 4 from 1, by at least a portion of 12).

Kumada discloses in col. 5, lines 46-51, the following, “Also, + or – affixed to n and p means that the impurity concentration is respectively relatively high or low”.  This disclosure which strongly suggests that the first anode region and the second anode regions have the same impurity concentration amount, does not explicitly state so beyond the noted teaching.

    PNG
    media_image3.png
    660
    800
    media_image3.png
    Greyscale

Sugawara discloses in Fig. 1 (provided above) and in paragraph 0088, discloses that 302 has p-type impurity concentration of 1E10^17-20 cm^-3, and also in paragraph 0089, discloses for 303, that the n-type impurity concentration, “The impurity concentration of the ion-implanted N ranges from the p-type impurity concentration of the base region 302 to 1x10.sup.21 cm.sub.-3”.  This disclosure essentially states that the impurity concentration of the 303 region is selected from a range of a concentration of the impurity concentration of the p-type impurity 302 to the value given for 303 concentration, e.g. a value for 303 is the same concentration or the higher concentration value that is given for 302.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



“wherein the first anode region has a doping concentration lower than or equal to a doping concentration of the second anode region”,

in the invention or system of Kumada as taught by Sugawara, for the purpose of improving the switching speed of the device.

Regarding claim 2, Kumada et al. disclose the semiconductor device according to claim 1, and the combination rejection which relies upon Sugawara to disclose the concentrations of the first and second anode regions, discloses, wherein the doping concentration of the first anode region is 1E15 cm-3 or higher and 1E18 cm-3 or lower.

Sugawara discloses in Fig. 1 (provided above) and in paragraph 0088, discloses that 302 has p-type impurity concentration of 1E10^17-20 cm^-3, and also in paragraph 0089, discloses for 303, that the n-type impurity concentration, “The impurity concentration of the ion-implanted N ranges from the p-type impurity concentration of the base region 302 to 1x10.sup.21 cm.sub.-3”.  This disclosure essentially states that the impurity concentration of the 303 region is selected from a range of a concentration of the impurity concentration of the p-type impurity 302 to the value given for 303 concentration, e.g. a value for 303 is the same concentration or the higher concentration value that is given for 302.  

So if Applicant’s claim limitation range for the first anode region doping concentration is 1x1015 cm-3 to 1x1018 cm-3, and Sugawara’s given value range for the noted first anode region doping concentration is 1x1017 cm-3 to 1x1021 cm-3, then clearly there is an overlap at 1x1017 cm-3 to 1x1018 cm-3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the doping concentration of the first anode region is 1E15 cm-3 or higher and 1E18 cm-3 or lower”,

in the invention or system of Kumada as taught by Sugawara, for the purpose of improving the switching speed of the device.

Regarding claim 3, Kumada et al. disclose the semiconductor device according to claim 1, wherein on a front surface of the semiconductor substrate, an area of the first anode region is greater than an area of the second anode region.  As can be seen in Fig. 3A of Kumada, shown below, the first anode region (4), which covers parts of the second anode region (12), clearly is shown to have a larger area for the first anode region as opposed to the second anode region.

    PNG
    media_image4.png
    791
    592
    media_image4.png
    Greyscale

Regarding claim 5, Kumada et al. disclose the semiconductor device according to claim 1, wherein a depth of a lower end of the first anode region is deeper than half a depth of a lower end of the second anode region (Kumada shows in Fig. 1, wherein 4 is deeper than the half way mark depth of 12), and is shallower than the depth of the lower end of the second anode region (4 is not deeper than the deepest extent of 12).

Regarding claim 10, Kumada et al. disclose the semiconductor device according to claim 1, and Kumada discloses in Fig. 1, further comprising a plurality of trench portions (plural 5), 


Regarding claim 11, Kumada et al. disclose the semiconductor device according to claim 10, and Kumada discloses in Fig. 1, wherein the first anode region and the second anode region are alternately arranged in a mesa longitudinal direction (along a horizontal direction, and looking to the mesa as defined in the rejection of claim 10, the regions of left most 4, then 12, then right most 4 alternate along the horizontal direction in the mesa regions).

Regarding claim 19, Kumada et al. disclose the semiconductor device according to claim 1, comprising:
a cathode electrode (10) that is provided on a rear surface side of the semiconductor substrate  (10 on lower surface of semiconductor substrate); and
a cathode layer (2, 1a) that is provided in contact with the cathode electrode on a rear surface of the semiconductor substrate (2, 1a at rear surface of noted semiconductor device), wherein the cathode layer includes:
a first cathode region of a first conductivity type (portion 1a is n-type); and a second cathode region a second conductivity type that is provided adjacent to the first cathode region (portion 2 is p-type and adjacent to 1a and 10).

Regarding claim 25, Kumada et al. disclose the semiconductor device according to claim 1, comprising a connection portion for connecting the first anode region and the anode electrode, wherein the connection portion  includes at least one of Ti, V, Ni, and Pt (Sugawara discloses in Fig. 1, where 5a is nickel, ¶ 0098).

Regarding claim 26, Kumada et al. disclose the semiconductor device according to claim 1, further comprising:
a transistor portion that is provided in the semiconductor substrate (in Kumada, see brief description of Fig. 1, discusses the device is an IGBT, that is an insulated gate bipolar transistor).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US 9,748,370) in view of Sugawara et al. (US 2018/0248008) in view of Azam et al. (US 2002/0121663). 

Regarding claim 6, Kumada et al. disclose the semiconductor device according to claim 1, however Kumada does not specify,
“wherein a thickness of the second anode region in a depth direction below the first anode region is equal to or greater than 0.5 um”.

Azam discloses in Fig. 2, provided above, and in paragraphs 0015 and 0016, wherein the body region 66 has a depth of 1 micrometer.  Then heavily doped region 68 has a doping region 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein a thickness of the second anode region in a depth direction below the first anode region is equal to or greater than 0.5 um”,

in the invention or system of Kumada as taught by Azam, for the purpose of dimensionally orienting the active diffusions regions to allow for current to flow vertically to the lower active region and associated electrode.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US 9,748,370) in view of Sugawara et al. (US 2018/0248008) in view of Higuchi et al. (US 2014/0217464).

Regarding claim 14, Kumada et al. disclose the semiconductor device according to claim 10, however Kumada does not disclose,
“wherein the plurality of trench portions have structures in which a trench width gradually increases from a front surface toward a rear surface of the semiconductor substrate, 

    PNG
    media_image5.png
    722
    723
    media_image5.png
    Greyscale

Higuchi discloses in Fig. 8, provided above, wherein the plurality of trench portions have structures in which a trench width gradually increases from a front surface toward a rear surface of the semiconductor substrate (width of trenches 15 are wider at the bottom, ¶ 0059), and a width of the mesa portion on the front surface is smaller than a maximum trench width of the plurality of trench portions (width of mesa which is the semiconductor material between the trenches at the top portion is less wide than the widest width of 15 towards the bottom).



“wherein the plurality of trench portions have structures in which a trench width gradually increases from a front surface toward a rear surface of the semiconductor substrate, and a width of the mesa portion on the front surface is smaller than a maximum trench width of the plurality of trench portions”,

in the invention or system of Kumada as taught by Higuchi, for the purpose of creating device condition so as to have low ‘on’ voltage and also improved load short-circuit tolerance.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US 9,748,370) in view of Sugawara et al. (US 2018/0248008) in view of Kameyama et al. (US 2017/0141103).

Regarding claim 13, Kumada et al. disclose the semiconductor device according to claim 10, however Kumada does not disclose,
“wherein in any mesa portion of a plurality of mesa portions interposed between the plurality of trench portions, an upper surface of the second anode region is entirely covered with the first anode region”.



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein in any mesa portion of a plurality of mesa portions interposed between the plurality of trench portions, an upper surface of the second anode region is entirely covered with the first anode region”,

in the invention or system of Kumada as taught by Kameyama, for the purpose of utilizing the process step for making the n+ type region for making other devices as well to share the method step and streamline the fabrication process.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US 9,748,370) in view of Sugawara et al. (US 2018/0248008) in view of Torii (US 2008/0251810).

Regarding claim 18, Kumada et al. disclose the semiconductor device according to claim 1, however Kumada does not disclose, further comprising:
“an accumulation region of a first conductivity type having a higher doping concentration than a doping concentration of the drift region, wherein the accumulation region is provided below the first anode region and the second anode region”.

Torii discloses in Fig. 2, provided above, wherein, an accumulation region (31) of a first conductivity type (n-type) having a higher doping concentration than a doping concentration of the drift region (31 is n-type whereas 32 is n--type), wherein the accumulation region is provided below the first anode region and the second anode region (31 is present at the lower portions of the trench gates and interfaces between the active regions above and the drift region below).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an accumulation region of a first conductivity type having a higher doping concentration than a doping concentration of the drift region, wherein the accumulation region is provided below the first anode region and the second anode region”,

in the invention or system of Kumada as taught by Torii, for the purpose of improving the device by reducing the likelihood of device breakdown.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumada (US 9,748,370) in view of Sugawara et al. (US 2018/0248008) in view of Senoo et al. (US 2017/0250179).

Regarding claim 19, Kumada et al. disclose the semiconductor device according to claim 1, and in a second interpretation, where the term “adjacent” is interpreted to mean “horizontally adjacent”, Kumada does not disclose, comprising:
“a cathode electrode that is provided on a rear surface side of the semiconductor substrate; and
a cathode layer that is provided in contact with the cathode electrode on a rear surface of the semiconductor substrate, wherein the cathode layer includes:
a first cathode region of a first conductivity type; and 
a second cathode region a second conductivity type that is provided adjacent to the first cathode region”.

    PNG
    media_image6.png
    528
    890
    media_image6.png
    Greyscale

Senoo discloses in Fig. 1, provided above, wherein,
a cathode electrode (26) that is provided on a rear surface side of the semiconductor substrate (26 on rear surface of 12); and
a cathode layer (40, 42 are both in contact with 26) that is provided in contact with the cathode electrode on a rear surface of the semiconductor substrate (40, 42 on rear position of 12), wherein the cathode layer includes:
a first cathode region of a first conductivity type (42, N+ type); and 
a second cathode region a second conductivity type (40, P+ type) that is provided adjacent to the first cathode region (40, 42 are horizontally adjacent to each other).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,


a cathode layer that is provided in contact with the cathode electrode on a rear surface of the semiconductor substrate, wherein the cathode layer includes:
a first cathode region of a first conductivity type; and 
a second cathode region a second conductivity type that is provided adjacent to the first cathode region”,

in the invention or system of Kumada as taught by Senoo, for the purpose of improving the withstand voltage of the device substrate.


Allowable Subject Matter
Claims 4, 7-9, 12, 15, 16, 17, 20, 21 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if 1.) the 112(a) rejection is overcome, and 2.) rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

For claim 4, the prior art fails to disclose, “wherein a depth of a lower end of the first anode region is shallower than half a depth of a lower end of the second anode region.”.  Claims 8 and 9 are objected to for their dependence upon claim 7.  



For claim 12, “wherein on a front surface of the semiconductor substrate, an area of the second anode region is equal to or smaller than 1% of a total area of the mesa portion interposed between the plurality of trench portions”.  

For claim 15, the prior art does not disclose, 
“The semiconductor device according to claim 10, comprising: 
a plurality of accumulation regions of a first conductivity type that have a higher doping concentration than a doping concentration of the drift region,
wherein a depth of a lower end of the first anode region is deeper than half a depth of a lower end of the second anode region, and
the depth of the lower end of the second anode region is smaller than a thickness from an upper end to a lower end of the plurality of accumulation regions”.  Claim 16 is objected to because of it’s dependence upon claim 15.

For claim 17, the prior art fails to disclose,
“The semiconductor device according to claim 10, comprising: 
an accumulation region of a first conductivity type that has a higher doping concentration than a doping concentration of the drift region,

a depth of a lower end of the first anode region is deeper than half a depth of a lower end of the second anode region, and
the depth of the lower end of the second anode region is smaller than a thickness from an upper end to the lower end of the accumulation region.”.

For claim 20, the prior art fails to disclose, “wherein on a rear surface of the semiconductor substrate, an area of the second cathode region is greater than an area of the first cathode region”.

For claim 21, the prior art fails to disclose, “wherein on a rear surface of the semiconductor substrate, an area of the first cathode region is equal to or smaller than 10% of a total area of the first cathode region and the second cathode region”. 

For claim 22, the prior art fails to disclose, “wherein the cathode layer includes:
a rear surface side cathode portion that is provided in the semiconductor substrate; and
a front surface side cathode portion of a second conductivity type that is provided closer to the front surface side of the semiconductor substrate than the rear surface side cathode portion is, and



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893